924 F.2d 1052Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Robert W. HART, Petitioner.
No. 90-8123.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Feb. 1, 1991.

On Petition for Writ of Mandamus.
Robert W. Hart, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Robert W. Hart has petitioned this Court for a writ of mandamus directing the district court to hold a formal hearing pursuant to this Court's order in West Virginia Dep't of Highways v. Hart, No. 90-2126 (4th Cir.  Sept. 28, 1990) (unpublished).  In that case, the district court dismissed Hart's complaint and entered sua sponte an order directing its clerk's office to reject further filings from Hart which relate to the condemnation of property located at 930 Maple Drive, Morgantown, West Virginia, upon which the former Bob's Bake Shop was located.  This Court affirmed the dismissal, but vacated that portion of the order entering the prefiling injunction, and remanded for notice and an opportunity to be heard on the propriety of the injunction.  The district court has adequately complied with this Court's order.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.